I believe the trial judge abused his discretion by prohibiting, rather than limiting, cross-examination seeking to show bias or prejudice on behalf of defendant's expert witness. Therefore, I must respectfully dissent.
The majority tends to cloud the distinctions between what evidence is and what evidence is not admissible under Evid. R. 411. As a general proposition, the majority correctly states that evidence of liability insurance is generally inadmissible when offered to prove negligence. The case for admitting evidence of liability insurance to show bias or prejudice of a witness, however, is somewhat stronger than indicated. As stated in 23 Wright  Graham, Federal Practice and Procedure (1980) 459, Section 5367, citing analogous Fed.R.Evid. 411:
"When a witness testifies on behalf of an insured party, the opponent on cross-examination is entitled to ask about any economic ties between the witness and the insurance company that might be expected to color his testimony. * * * The paradigm case for use of evidence of insurance to show bias is in the cross-examination of a claims adjuster or insurance company doctor." (Footnotes omitted.)
While evidence of bias or prejudice must satisfy the balancing requirements of Evid. R. 403, the majority incorrectly states that such evidence must also satisfy threshold requirements of relevancy. Evid.R. 411 presumes relevancy. SeeBeck v. Cianchetti (1982), 1 Ohio St.3d 231, 1 OBR 253,439 N.E.2d 417, syllabus ("Evid.R. 411 allows cross-examination on facts which may show bias, interest or prejudice of a witness, even though it may disclose the existence of liability insurance in a personal injury action."). The rule further presumes some prejudice from the disclosure of the existence of liability insurance. See Beck, supra. While the admission of such evidence is within the discretion of the trial judge, that discretion should not be exercised to foreclose inquiry simply because the opposing party will be prejudiced. Prejudice should naturally follow from impeachment.
In this case, it is important to note that liability was stipulated prior to trial. In fact, the sole issue at trial concerned plaintiff's damages.
The proffer showed that the expert's economic ties to State Farm were more compelling than the evidence at trial was allowed to show. In the twenty cases in which the expert had rendered an opinion concerning TMJ syndrome, nineteen of these opinions were rendered on behalf of State Farm. Moreover, plaintiff possessed letters from the expert that clearly cast doubt *Page 10 
on the objectivity of the expert's opinion. In these letters to defense counsel, the expert proposed monetary figures for compromise in settlement. The import of this compromise was that the expert was attempting to appease the insurer. This conclusion is reinforced by the expert's statement that he was hopeful his conclusions would be "fair to all parties." The expert later recommended a small settlement sum as being fair on the chance that some of plaintiff's injuries were caused by the accident.
In this case, plaintiffs were allowed some inquiry into defendant's expert's background as a defense witness, but were completely prohibited from inquiring into his relationship with the insurance company. That information was crucial, given the divergent view of the expert opinion. Consider also that plaintiffs' expert had been her oral surgeon well before litigation had commenced and therefore had no demonstrable bias as an expert. Finally, the expert's "proposal" of damages inclined far too much in favor of defendants.1 Accordingly, I would hold that the trial judge abused his discretion in prohibiting cross-examination of defendant's expert on matters of bias and prejudice and remand the case for a new trial.
1 There is an indication in the record that the insurer offered to settle the matter for $25,000. Hence, there is the very real probability that there was some prejudice in the exclusion of cross-examination on bias.